Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending per amendment.

Response to Arguments
Applicant's arguments filed 2/9/21 have been fully considered but they are not persuasive.
Specifically, Applicants allege that 112(b) rejection has been overcome through amendments that recite “wherein the foundation layer and core layer comprise a local interface and a single connection point” and “wherein the found and core layers support one or more additional layers via policy tasks including networking, routing, data logging, and database storage”.
Despite these amendments, Examiner reiterates the 112(b) rejection because the terms “foundation layer” and “core layer”, as claimed and defined in the specification, cannot be differentiated from one another. That is, Examiner cannot discern what functions each of the layers performs. Moreover, the foundation and core layers, as defined, may also each perform the same set of functions (thus constituting repetitive claiming of the same subject matter).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 1, 8 and 15, the terms “foundation layer” and “core layer” are indefinite at least to the extent that specification does not explicitly and unambiguously define what functions each of these layers provides. At best paragraph 0046 of the specification provides that “[t]hese layers handle basic policy tasks, networking, routing, data logging, database storage, and the like, as well as other services which are required to support inner layers, such as the MBS services 340”. That is, the foundation and core layers, as defined by the specification, under a broadest reasonable interpretation, may each perform the same set of functions (thus constituting repetitive claiming of the same subject matter) or an almost innumerable number of undefined functions as captured by phrase “and the like”. Accordingly, Examiner cannot assess the bounds of what precisely Applicants are claiming.
	Claims 2-7, 9-14 and 16-20 are rejected by virtue of their dependency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457